DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/07/2022 has been entered.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-10, 12, 14-27, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al., US 2017/0254259, in view of Rodriguez, US 2014/0379237.

Regarding Claim 1 
Johnson discloses an internal combustion engine comprising: a plurality of combustion chambers (720); a primary fuel distribution system (including injector (706)) that is configured to provide petroleum-based fuel to at least one combustion chamber (720) of the plurality of combustion chambers (720); and at least one secondary fuel distribution system (including injector (702)) that is configured to distribute an HHO gas supply to an air intake of the internal combustion engine (at a combustion chamber air intake valve (704)) (Johnson, [0094], Figure 7), comprising: at least one injector (702) among a plurality of HHO injectors (702), the at least one injector (702) configured to inject at least a portion of the HHO gas supply through at least one combustion chamber air intake valve (704) of at least one combustion chamber (720) of the plurality of combustion chambers (720) (Johnson, [0015] and [0017]); and a control system configured to actuate the at least one injector among the plurality of HHO injectors based on timing parameters for the at least one combustion chamber (720) (Johnson, [0020] and [0022]). 
However, Johnson does not disclose actuating the at least one injector among the plurality of HHO injectors in response to camshaft rotation. Rodriquez teaches a control system to control fuel injection of an internal combustion engine (Rodriguez, Abstract), wherein the duration (pulse width) which an injector is open is controlled in cooperation with other parameters such as throttle position and camshaft position commands (camshaft rotation) (Rodriguez, [0044]). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Johnson to include that the control system actuates the plurality of actuators in response to camshaft position as taught by Rodriguez as Rodriguez teaches that it is well known in the art for fuel injection to be controlled based on camshaft rotation in order to improve fuel efficiency (Rodriquez, [0005]).  

Regarding Claim 2 
Johnson and Rodriguez teach the system as rejected in Claim 1 above. With regards to the system as taught by the combination of Johnson and Rodriguez, Johnson further discloses that the control system is further configured to adjust at least one of timing and duration of the at least one injector in response to intake stroke timing of the at least one combustion chamber (Johnson, [0020] and [0023]). 

Regarding Claim 3
Johnson and Rodriguez teach the system as rejected in Claim 1 above. With regards to the system as taught by the combination of Johnson and Rodriguez, Johnson further discloses that the control system is further configured to adjust at least one of timing and duration of the at least one injector in response to engine speed (Johnson, [0054]). 

Regarding Claim 4
Johnson and Rodriguez teach the system as rejected in Claim 1 above. With regards to the system as taught by the combination of Johnson and Rodriguez, Johnson further discloses that the control system is further configured to adjust at least one of timing and duration of the at least one injector in response to engine load (Johnson, [0023]). 

Regarding Claim 5
Johnson and Rodriguez teach the system as rejected in Claim 1 above. With regards to the system as taught by the combination of Johnson and Rodriguez, Johnson further discloses that the control system is further configured to adjust at least one of timing and duration of the at least one injector in response to fuel consumption (Johnson, [0023]). 

Regarding Claim 6
Johnson and Rodriguez teach the system as rejected in Claim 1 above. With regards to the system as taught by the combination of Johnson and Rodriguez, Johnson further discloses that the control system is further configured to adjust at least one of timing and duration of the at least one injector when an exhaust temperature of the internal combustion engine exceeds a predicted temperature (Johnson, [0024, 0022]). 

Regarding Claim 7
Johnson and Rodriguez teach the system as rejected in Claim 1 above. With regards to the system as taught by the combination of Johnson and Rodriguez, Johnson further discloses that the control system comprises a processor, the processor configured to compute an HHO gas quantity required to reduce one or more engine-out emissions to a predetermined level (Johnson, [0024]). 

Regarding Claim 8
Johnson and Rodriguez teach the system as rejected in Claim 1 above. With regards to the system as taught by the combination of Johnson and Rodriguez, Johnson further discloses that the control system is further configured to adjust at least one of timing and duration of the at least one injector when an HHO gas temperature input form a temperature sensor exceeds a predetermined level (Johnson, [0024]). 

Regarding Claim 9
Johnson and Rodriguez teach the system as rejected in Claim 1 above. With regards to the system as taught by the combination of Johnson and Rodriguez, Johnson further discloses that the control system is further configured to adjust at least one of timing and duration of the at least one injector when an HHO gas pressure input from a pressure sensor exceeds a predetermined level (Johnson, [0024]). 

Regarding Claim 10
Johnson and Rodriguez teach the system as rejected in Claim 1 above. With regards to the system as taught by the combination of Johnson and Rodriguez, Johnson further discloses that the control system is further configured to actuate the plurality of injectors in a sequence independent of the operation of an air intake valve (704) (Johnson, [0020]). 

Regarding Claim 12
Johnson and Rodriguez teach the system as rejected in Claim 1 above. With regards to the system as taught by the combination of Johnson and Rodriguez, Rodriguez further discloses that the plurality of injectors are actuated in response to an engine temperature measurement (Rodriguez, Abstract, [0007]-[0008]). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Johnson/Rodriguez to include that the plurality of injectors are actuated in response to an engine temperature measurement as taught by Rodriguez as Rodriguez teaches that it is well known in the art for fuel injection to be controlled based on camshaft rotation/engine temperature in order to improve fuel efficiency (Rodriquez, [0005]).  

Regarding Claim 14
Johnson and Rodriguez teach the system as rejected in Claim 1 above. With regards to the system as taught by the combination of Johnson and Rodriguez, Johnson further discloses that the control system is further configured to actuate the plurality of injectors simultaneously (Johnson, [0020]). 

Regarding Claim 15
Johnson and Rodriguez teach the system as rejected in Claim 1 above. With regards to the system as taught by the combination of Johnson and Rodriguez, Johnson further discloses that the control system is further configured to actuate the first one injector at a first time and a second injector of the plurality of injectors at a second time, the first time different from the second time (Johnson, [0020]). 

Regarding Claim 16
Johnson and Rodriguez teach the system as rejected in Claim 1 above. With regards to the system as taught by the combination of Johnson and Rodriguez, Johnson further discloses that the control system is further configured to introduce the at least a portion of the HHO gas supply in response to at least one of a controlled temperature and a controlled pressure (Johnson, [0022]). 

Regarding Claim 17
Johnson and Rodriguez teach the system as rejected in Claim 1 above. With regards to the system as taught by the combination of Johnson and Rodriguez, Johnson further discloses that the system further comprises a heat exchanger configured to receive the at least a portion of the HHO gas supply (Johnson, [0017]). 

Regarding Claim 18
Johnson and Rodriguez teach the system as rejected in Claim 1 above. With regards to the system as taught by the combination of Johnson and Rodriguez, Johnson further discloses that the pressure of the introduced at least a portion of the HHO gas supply is controlled relative to a gas intake pressure of the internal combustion engine (Johnson, [0027]). 

Regarding Claim 19
Johnson and Rodriguez teach the system as rejected in Claim 1 above. With regards to the system as taught by the combination of Johnson and Rodriguez, Johnson further discloses that the control system is further configured to adjust at least one of timing and duration of actuation of the at least one injector in response to throttle position (Johnson, [0073]). 

Regarding Claim 20
Johnson and Rodriguez teach the system as rejected in Claim 1 above. With regards to the system as taught by the combination of Johnson and Rodriguez, Johnson further discloses that the control system is further configured to adjust at least one of timing and duration of the at least one injector in response to intake manifold pressure (Johnson, [0073]). 

Regarding Claim 21
Johnson and Rodriguez teach the system as rejected in Claim 1 above. With regards to the system as taught by the combination of Johnson and Rodriguez, Johnson further discloses that the control system is further configured to adjust at least one of timing and duration of the at least one injector based on inputs from a knock sensor (Johnson, [0022]). 

Regarding Claim 22
Johnson and Rodriguez teach the system as rejected in Claim 1 above. With regards to the system as taught by the combination of Johnson and Rodriguez, Johnson further discloses that the control system is further configured to adjust at least one of timing and duration of the at least one injector in response to exhaust temperature (Johnson, [0022]). 

Regarding Claim 23
Johnson and Rodriguez teach the system as rejected in Claim 1 above. With regards to the system as taught by the combination of Johnson and Rodriguez, Johnson further discloses that the control system is further configured to adjust at least one of timing and duration of the at least one injector in response to input from a fuel injector sensor (Johnson, [0054]). 

Regarding Claim 24
Johnson and Rodriguez teach the system as rejected in Claim 1 above. With regards to the system as taught by the combination of Johnson and Rodriguez, Johnson further discloses that the control system is further configured to adjust at least one of timing duration of the at least one injector in response to input from an RPM (engine speed) sensor (Johnson, [0054]). 

Regarding Claim 25
Johnson and Rodriguez teach the system as rejected in Claim 1 above. With regards to the system as taught by the combination of Johnson and Rodriguez, Johnson further discloses wherein the plurality of injectors are connected together in a daisy chain to receive power for actuation in a predetermined sequence (Johnson, [0020]). 

Regarding Claim 26
Johnson and Rodriguez teach the system as rejected in Claim 1 above. With regards to the system as taught by the combination of Johnson and Rodriguez, Johnson further comprising one further injector among the plurality of injectors, the at least one further injector configured to deliver a further portion of the received HHO gas supply to a diesel particulate filter (DPF) regenerator system (Johnson, [0015] and [0050]). 

Regarding Claim 27
Johnson and Rodriguez teach the system as rejected in Claim 1 above. With regards to the system as taught by the combination of Johnson and Rodriguez, Johnson further discloses that the first injector of the at least one injector is configured to deliver the at least a portion of the HHO gas supply during a portion of an intake stroke of a first combustion cylinder (Johnson, [0020] and [0022]). 

Regarding Claim 29
Johnson discloses an internal combustion engine, comprising: a primary fuel distribution system (including (706)) that is configured to provide petroleum-based fuel to a first combustion chamber (720), a second combustion chamber (720), and at least a third combustion chamber (720) (Johnson, Figure 7); and at least one secondary fuel distribution system (including (702)) that is configured to distribute an HHO gas supply to an air intake of the internal combustion engine (a combustion chamber air intake valve (704) of the combustion chamber), comprising: a first HHO injector (702) configured to introduce at least a portion of the HHO gas supply through a first combustion chamber air intake valve (704) of the combustion chamber (720) of the internal combustion engine (Johnson, [0015] and [0017]); a second HHO injector (702) configured to introduce at least a portion of the HHO gas supply through a second combustion chamber air intake valve (704) of the combustion chamber (720) of the internal combustion engine (Johnson, [0015] and [0017], Claim 17); a third HHO injector (702) configured to introduce at least a portion of the HHO gas supply through a third combustion chamber air intake valve (704) of the combustion chamber (720) of the internal combustion engine (Johnson, [0015] and [0017]); and a control system configured to control each injector among the plurality of injectors (702) based on firing parameters for the corresponding combustion chamber (720) of the internal combustion engine (Johnson, [0020] and [0022]). 
However, Johnson does not disclose actuating the at least one injector among the plurality of HHO injectors in response to camshaft rotation. Rodriquez teaches a control system to control fuel injection of an internal combustion engine (Rodriguez, Abstract), wherein the duration (pulse width) which an injector is open is controlled in cooperation with other parameters such as throttle position and camshaft position commands (camshaft rotation) (Rodriguez, [0044]). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Johnson to include that the control system actuates the plurality of actuators in response to camshaft position as taught by Rodriguez as Rodriguez teaches that it is well known in the art for fuel injection to be controlled based on camshaft rotation in order to improve fuel efficiency (Rodriquez, [0005]).  

Regarding Claim 30
Johnson and Rodriquez teach the system as rejected in Claim 1 above. With regards to the system as taught by the combination of Johnson and Rodriquez, Rodriquez further teaches that the actuation of an injector is in response to predetermined rotational positions of a camshaft (Rodriquez, [0037] and [0044]). 

5.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al., US 2017/0254259, in view of Rodriguez, US 2014/0379237, and further in view of Sekita, US 2018/0087464.

Regarding Claim 13
Johnson and Rodriguez teach the system as rejected in Claim 1 above. With regards to the system as taught by the combination of Johnson and Rodriguez, Johnson and Rodriguez do not disclose preventing actuation of the plurality of injectors until an engine temperature is measured having at least a minimum predetermined value. 
Sekita teaches a fuel injection system for an engine which comprises a control system that prevents actuation of the plurality of injectors until an engine temperature is measured having at least a minimum predetermined value (Sekita, [0073]). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Johnson to include preventing actuation of the plurality of injectors until an engine temperature is measured having at least a minimum predetermined value as taught by Sekita as Sekita teaches that it is well known in the art to prevent actuation of the plurality of injectors until an engine temperature is measured having at least a minimum predetermined value in order to prevent over injection of the internal combustion engine (Sekita, [0073]).  

6.	Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al., US 2017/0254259, in view of Rodriguez, US 2014/0379237, and further in view of Ueno et al., US 2018/0328297. 

Regarding Claim 28
Johnson and Rodriguez teach the system as rejected in Claims 1 and 27 above. With regards to the system as taught by the combination of Johnson and Rodriguez, Johnson and Rodriguez do not disclose that during a portion of an intake stroke is when the intake stroke is at an angle in the range of 0-40 degrees from top-dead-center. 
Ueno teaches a control device for an internal combustion engine, wherein the intake stroke is at an angle of slightly before top-dead-center (Ueno, [0053]). It is obvious to one of ordinary skill in the art that “slightly before top-dead-center” would be “in the range of 0-40 degrees from top-dead-center”. 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Johnson and Rodriguez to include that during a portion of an intake stroke is when the intake stroke is at an angle in the range of 0-40 degrees from top-dead-center as taught by Ueno as Ueno teaches that it is well known in the art that during a portion of an intake stroke is when the intake stroke is at an angle slightly before top-dead-center.  

Response to Arguments
7.	Applicant's arguments with respect to the rejection of claims 1-10 and 12-30 under 35 U.S.C. 103 have been fully considered but they are not persuasive. With regards to the Applicant’s arguments that the cited references fail to describe or suggest “a plurality of combustion chambers”, “a primary fuel distribution system that is configured to provide petroleum-based fuel to at least one combustion chamber of the plurality of combustion chambers”, and “at least one secondary fuel distribution system that is configured to distribute an HHO gas supply to an air intake of the internal combustion engine”, the Examiner is unconvinced. First, Johnson discloses an internal combustion engine with at least three cylinders (and accompanying combustion chambers (720)) (Johnson, [0015]-[0016], Figure 7). Therefore, Johnson discloses a plurality of combustion chambers. Second, Johnson teaches a primary fuel distribution system (that includes fuel injector (706)) that is configured to provide petroleum-based fuel to at least one combustion chamber (720) of the plurality of combustion chambers (Johnson, [0094]). Therefore, Johnson discloses a primary fuel distribution system that provides petroleum-based fuel. Thirdly, Johnson discloses a secondary fuel distribution system (that incudes HHO injector (702)) that is configured to distribute an HHO gas supply to an air intake (intake valve (704)) of the internal combustion engine (Johnson, [0094], Figure 7). Therefore, Johnson discloses at least one secondary fuel distribution system that is configured to distribute an HHO gas supply to an air intake of the internal combustion engine. Therefore, Claims 1-10 and 12-30 remain rejected under 35 U.S.C. 103. 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746